United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                        October 23, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 05-11332
                              Summary Calendar


                             NELDA J. TILLISON,

                                                     Plaintiff-Appellant,

                                   versus

                TRINITY VALLEY ELECTRIC COOPERATIVE INC.;
                       TRINITY VALLEY SERVICES INC.,

                                                    Defendants-Appellees.


               Appeal from the United States District Court
                    for the Northern District of Texas
                              (3:03-CV-2480)



Before BARKSDALE, DENNIS and CLEMENT, Circuit Judges.

PER CURIAM:*

       Nelda Tillison filed an action against her employer, Trinity

Valley Electric Cooperative, Inc., and Trinity Valley Services,

Inc.       (collectively,    Trinity),   for,    inter   alia,      sex-based

discrimination, in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq., and age discrimination, in

violation of the Age Discrimination in Employment Act (ADEA), 29

U.S.C. § 621 et seq.        Among other things, the district court held


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
these federal-law claims time-barred. Summary judgment was awarded

Trinity.

     Tillison, an employee of Trinity and its predecessors since

1967, claimed her supervisors subjected her to a sexually hostile

and abusive work environment, under the direction of Trinity’s

General Manager and CEO.   According to Tillison, because she would

not participate in workplace activities concerning the improper

sexually-related conduct by that individual, she was given extra

work and was not given assistance in completing it; and was accused

of taking too many personal telephone calls and revealing private

employee information.   She was formally reprimanded on 11 January

2002.   Following the written reprimand and being berated by a

supervisor, Tillison made an appointment with her doctor and was

admitted for treatment.    She never returned to work at Trinity.

     Tillison visited the Equal Employment Opportunity Commission

(EEOC) to file a complaint. She also filed an intake questionnaire

with the Texas Commission on Human Rights (TCHR).      The TCHR sent

Tillison a letter informing her that it could not draft a charge

because over 180 days had passed since the alleged discrimination.

Later, the EEOC sent her a letter dated 6 November 2002, containing

a charge of discrimination which required her signature.         The

letter said the charge needed to be returned within ten days for it

to be accepted for investigation.     It said nothing about a 300-day

administrative deadline (7 November) for filing claims with the




                                  2
EEOC. Tillison’s attorney hand-delivered the charge to the EEOC on

11 November.

     After Tillison received a right to sue letter from the EEOC in

July 2003, she filed this action against Trinity in district court,

asserting federal and state-law claims. Trinity’s summary judgment

motion was granted on 2 September 2005.            The district court held,

inter alia, that the federal-law claims were time-barred because

they were not timely filed.

     Tillison claims:      (1) the 300-day filing deadline should be

equitably tolled because her failure to file resulted from the

EEOC’s   statements     misleading   her;        and   (2)    her       TCHR    intake

questionnaire     was   sufficient   to     be     considered       a     charge    of

discrimination.     Because her latter contention was not properly

raised in district court, we will not consider it.

     We review a summary judgment grant de novo, applying the same

legal standard used by the district court and making reasonable

inferences in the non-movant’s favor.        E.g., Ramirez v. City of San

Antonio, 312 F.3d 178, 181 (5th Cir. 2002).               Summary judgment is

appropriate if there exists “no genuine issue as to any material

fact” and “the moving party is entitled to a judgment as a matter

of law”.    Id. (quoting FED. R. CIV. P. 56(c)).

     Under both Title VII and the ADEA, a claimant must file a

charge     of   discrimination   within     300        days   of    the        alleged

discriminatory action.       42 U.S.C. § 2000e-5(e) (Title VII); 29

U.S.C. § 626(d)(2) (ADEA).       Under the equitable-tolling doctrine,

                                     3
failure to     do   so    may   be   excused,   particularly     (although    not

exclusively) in three circumstances:            (1) a pending action between

the parties in the incorrect forum; (2) the claimant’s unawareness

of facts supporting her claim because the defendant intentionally

concealed them; and (3) the claimant’s being misled by the EEOC

about her rights.        Manning v. Chevron Chem. Co., 332 F.3d 874, 880

(5th   Cir.   2003),     cert.    denied,    540 U.S. 1107   (2004).      The

equitable-tolling doctrine is, however, “applied [only] sparingly”.

Ramirez, 312 F.3d at 183 (internal quotation omitted).                Further,

the burden of demonstrating that it applies rests on the party

invoking it.    Id.

       As discussed, equitable tolling may be appropriate where the

plaintiff’s delayed filing “was caused by ‘the EEOC’s misleading

the plaintiff about the nature of her rights’”.                   Id. (quoting

Blumberg v. HCA Mgmt. Co., 848 F.2d 642, 644 (5th Cir. 1988)).                “It

is not sufficient for [a claimant] to show that the EEOC failed to

give him some relevant information; he must demonstrate that the

EEOC gave him information that was affirmatively wrong.”                   Id. at

184.     Further, a claimant’s “ignorance of the law ... cannot

justify tolling”. Teemac v. Henderson, 298 F.3d 452, 457 (5th Cir.

2002).

       Tillison’s failure to file within 300 days should not be

excused because she has not met her burden of demonstrating a basis

for equitable tolling.          See Ramirez, 312 F.3d at 183.       To support


                                         4
her claim that the EEOC misled her about her rights, she points to

the EEOC’s letter, which stated that “failure to sign and return

the enclosed charge within ten (10) days from the date of this

letter   will   result   in   the   charge   not   being   accepted   for

investigation”.    The 6 November 2002 letter, despite failing to

inform her of the fast-approaching 300-day deadline (7 November),

did not provide any erroneous information.         That the letter could

mislead Tillison into believing she had another ten days to file

her charge is not sufficient for equitable tolling.         See Ramirez,
312 F.3d at 184.    Tillison’s ignorance of the law also does not

justify tolling.    See Teemac, 298 F.3d at 457.       In sum, Tillison

has failed to provide evidence needed to create a material fact

issue concerning whether the EEOC misled her.

                                                             AFFIRMED




                                    5